DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (WO 2015044526) in view of “GOOD, RICH SOIL’ COULD BE A DISASTER IF BROUGHT INDOORS article (Chicago Tribune, Vic Sussman, July 1985), hereinafter Jokinen and Chicago Tribune, respectively.
Regarding claim 1, Jokinen teaches a method for stimulating plant disease-suppressive activity in Sphagnum moss biomass (Page 14, lines 9-13), wherein said method Sphagnum moss biomass is heat treated (Page 6, lines 32-35), thereupon a flow of air heated is conveyed to Sphagnum moss biomass (Page 8, lines 16-17).
Jokinen does not teach a temperature within a range of 50-80 °C and heating for a predetermined period of time.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jokinen with the teachings of the Chicago Tribune to provide a temperature range and heating time, as doing so would provide conditions that would kill nematodes, most pathogenic bacteria, and mast plant viruses while also sparing other important microbial life, as recognized by the Chicago Tribune (Page 4, para 6). 
	Regarding claim 2, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein said Sphagnum moss biomass is freshly harvested prior to heat treatment (Jokinen - Sphagnum mass is freshly harvested: Page 6, lines 32-35).
Regarding claim 3, Jokinen as modified teaches the limitations of claim 1 and further teaches wherein the time period for heat treatment of Sphagnum mass biomass is 0.01 - 24 hours (Chicago Tribune — heat treatment is for 30 minutes; Page 1, para 6).
Regarding claim 4, Jokinen as modified teaches the imitations of claim 1, as indicated above, and teaches further comprising subjecting Sphagnum moss biomass to size reduction prior to heat treatment, thereupon a fibrous particulate with particle size at mast 40 min is formed (Jokinen — optionally dried Sphagnum mass is subjected to reduction in particle size wherein the maximum particle size of class A is 40 mm: Page 7, lines 2 & 8-10).
Regarding claim 5, Jokinen as modified teaches the imitations of claim 1, as indicated above, and teaches wherein the heat treated Sphagnum moss biomass comprises a fibrous particulate, the method  further comprising classifying the fibrous particulate by particle size thereof to form a number of fractions with particle size distribution within 20 - 40 mm (Jokinen - optionally dried Sphagnum moss is subjected to reduction in particle size wherein class B has a maximum particle size of 20 mm and class A has a maximum particle size of 40 mm, Page 7, lines 2 & 8-10).

Regarding claim 8, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein Sphagnum moss biomass consists essentially of Sphagnum fuscum (Jokinen - moss may comprise S. fuscum; Page 6, lines 16-17).
Regarding claim 10, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein plant disease-suppressive activity comprises soil-borne fungal disease-suppressive activity, seed-borne fungal disease-suppressive activity and mould-suppressive activity (Jokinen - growing medium has antifungal and mold-controlling properties, against for example Plicaria sp.: Page 14, lines 9-13).
Regarding claim 11, Jokinen as modified teaches the imitations of claim 1, as indicated above, and further teaches wherein said plant disease-suppressive growing medium is provided in the form of a fibrous particulate or a powder with particle size at most 40 mm (Jokinen — moss particles in class A have a medium size of 40 mm; Page 7, lines 8-10).
Regarding claim 12, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches the medium in the form of a fibrous particulate having particle size distribution consisting of 20-40 mm (Jokinen — Sphagnum moss is subjected to reduction in particle size wherein class B has a maximum particle size of 20 mm and class A has a maximum particle size of 40 mm; Page 7, lines 2 & 8-10).
Regarding claim 14, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches Sphagnum moss biomass selected from naturally occurring Sphagnum species and Sphagnum moss community blends (Jokinen - Sphagnum moss of the genus Sphagnum may comprise one or more botanical Sphagnum species: Page 6, lines 9-18).
Regarding claim 15, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches Sphagnum moss biomass that consists essentially of Sphagnum fuscum (Jokinen - Page 6, line 17).
Regarding claim 16, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches further comprising an at least one additive consisting of: binders (Page 8, lines 19- 23).
Regarding claim 17, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches seedbed (Jokinen - seedling cultivation cubes: Page 13, lines 5-7) comprising the plant disease-suppressive growing medium as defined in claim 11 (see rejection of claim 11 above; note that the rowing medium of Jokinen is capable of being used in various ways including as a seedbed).
Regarding claim 18, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches a fungus-, mold- and/or mildew prevention agent comprising the plant disease- suppressive growing medium according to claim 11 (see rejection of claim 11 above; note that the growing medium of Jokinen is capable of being used in various ways including as a fungus, mold, and mildew prevention agent; Page 13, lines 9-13).
Regarding claim 19, Jokinen as modified teaches the imitations of claim 11, as indicated above, and further teaches an insulating material comprising the plant disease-suppressive growing medium according to claim 11 (see rejection of claim 11 above: note that the growing medium of Jokinen is capable of being used in various ways; Page 15, lines 1-9).
Regarding claim 20, Jokinen as modified teaches the limitations of claim 2, as indicated above and further teaches wherein the time period for heat treatment of Sphagnum moss biomass is 0.01 - 24 hours (Chicago Tribune - heat treatment is for 30 minutes; Page 1, para 6).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen in view of Chicago Tribune, as applied to claims 1-5, 7-8, 10-12 and 14-20 above, and further in view of Kwon (KR 20060002494), hereinafter Jokinen, Chicago Tribune and Kwon, respectively.
Regarding claim 6, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches further comprising subjecting heat treated Sphagnum moss biomass to size reduction (Jokinen - Page 7, line 2) but does not teach a powder with a particle size distribution within 0.1-2 mm is formed.
Kwon teaches a soil composition wherein a powder has a particle size distribution within 0.8-1.5 mm (Page 7, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jokinen with the teachings of Kwan to provide a powder with a particle size distribution within 0.8-1.5 mm, as doing so would increase the porosity and water permeability, as recognized by Kwon (Page 7, para 3).
Regarding claim 13, Jokinen as modified teaches the growing medium of claim 11, as indicated above, but does not teach a powder with a particle size distribution within 0,1-2 mm is formed,
Kwan teaches a soil composition wherein a powder has a particle size distribution within 0.8-1.5 mm (Page 7, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jokinen with the teachings of Kwon to provide a powder with a particle size distribution within 0.8-1.5 mm, as doing so would increase the porosity and water permeability, as recognized by Kwon (Page 7, para 3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jokinen in view of Chicago Tribune, as applied to claims 1-5, 7-8, 10-12 and 14-20 above, and further in view of Virolainen (EP 2586292) hereinafter Jokinen, Chicago Tribune and Virolainen, respectively.

	Virolainen teaches wherein moss biomass typically occurs at a depth of between 20-30 cm (Col. 4, para [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jokinen with the teachings of the Virolainen to provide a depth for the moss biomass, as doing so would provide a depth at which mass is typically found, as recognized by Virolainen (Col. 4, para [0016]).
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
Applicant argued “Jokinen gives no indication that upon production of growing medium structures, formation of a foamed dispersion can be omitted. Instead, Jokinen makes it is clear that the foam-laid method is indispensable for producing the growing medium structures having desired properties. See disclosure by Jokinen, page 7 lines 16-21: “It was surprisingly found that highly porous, flexible, solid and durable growing medium structures comprising Sphagnum moss can be obtained utilizing a foam-laid method, in an effective, continuous and economic way. The growing medium structures may be designed and manufactured according to varying needs and specifications, with respect to the composition, dimensions, thickness and porosity of the desired product”.”
In response, the claims of the current application do not prohibit the use of a foam-laid method, as taught by Jokinen, and the combination of references do not require replacing the foam completely for the method to work. 
“Jokinen discloses that the moss particles are dried (e.g. prior to formation of a foamed dispersion) but not heat-treated.”
In response, Jokinen teaches that the moss particles are suitably dried (meaning actively dried) or allowed to dry (passive drying) and that drying may be carried out naturally or using any suitable drying methods (Page 6, lines 32-35). Jokinen further teaches a method of drying by heating, such as blowing hot air, IR-heaters, etc. (Page 8, lines 13-17). It would be obvious to one of ordinary skill in the art that “any suitable drying methods” would include drying by heating, as heaters are very commonly used in devices which facilitate drying.
Applicant argued “Jokinen provides no hint that the above mentioned antipathogenic (e.g. antifungal-, mold-controlling-, etc.) properties would emerge or become more pronounced in said Sphagnum moss biomass, as a result of heat- treating the Sphagnum moss at predetermined conditions” and “a skilled person would have no reason to assume or take for granted that the Sphagnum moss biomass heat-treated at predetermined conditions would possess a pronounced plant-disease suppressing activity”
In response, while Jokinen does not specifically teach that the heat treatment of the moss would result in antipathogenic properties, Jokinen does teach that the treated Sphagnum moss does possess the antipathogenic properties as required by claim 10 of the current application. In addition, Jokinen in view of Chicago Tribune teaches that heat treatment of  organic matter at a temperature range and heating time, as doing so would provide conditions that would kill nematodes, most pathogenic bacteria, and mast plant viruses while also sparing other important microbial life (Page 4, para 6).
Applicant argued that “Chicago Tribune gives no mention on thermal treatment of Sphagnum moss. Instead, it teaches "a home method of soil pasteurization calls for putting thoroughly wet soil into a pan and baking it for 30 minutes." That the method is clearly unsuitable for industrial use is evident from the last sentence at page 1 that suggests "evacuating your home" because of malodour caused by the soil baking process.”
In response, Chicago Tribune teaches heat treatment of organic matter at a temperature within a range 60- 79 for 30 minutes for sterilization purposes (Page 1, para 6). The argument that the method is unsuitable for industrial use is irrelevant, as the prior art still teaches the claims.
Applicant argued that “a skilled person aiming at stimulating plant disease-suppressive activity in Sphagnum moss biomass, would hardly apply the teaching of Chicago Tribune (home baking the garden soil) in combination with Jokinen. Moreover, even if the skilled person would still use a temperature range disclosed by Chicago Tribune in the method proposed by Jokinen, it would not get him any closer to the invention according to claim 1 because for that the entire method proposed by Jokinen must be carried out without formation of a foamed dispersion.”
In response, in addition to the reason for combination of Jokinen in view of Chicago Tribune above, it would also be obvious to one of ordinary skill in the art to use the method of Jokinen on a different growth medium, such as moss, as growth mediums serve the same purpose and benefit equally from sterilization. Additionally, the method of claim 1 of the current application does not preclude the formation of a foamed dispersion, as taught by Jokinen; Thus, Jokinen in view of Chicago Tribune teaches the limitations of claim 1.
Applicant argued “One skilled in the art would not be motivated to modify Jokinen according to the teachings of Chicago Tribune. Jokinen discloses heat treatment of moss only for the purpose of drying the moss. For applying heat in this manner for this purposes - drying moss - Jokinen emphasizes that a suitable drying temperature must be used, and suggests 15-40 C. Chicago Tribune discloses heat treatment of a different medium - soil - for a different purpose - selective sterilization of the soil, at a much higher temperature 140 - 160 F (60-71 C). The Office action propose that one skilled in the art would optimize and modify the Jokinen moss- drying method according to the selective sterilization of soil method of Chicago Tribune. However, the optimization rationale does not transfer between the references due to the different purposes of those references as applied to their different mediums. The difference in mediums is the reason why the references have different purposes for applying heat and is also the reason why they disclose different temperature ranges. One skilled in the art would not be motivated to apply the much higher temperatures of the secondary reference for selectively sterilizing soil to modify the moss drying temperatures of the primary reference.”
In response, Jokinen teaches a temperature of 15-40°C for drying of the formed web which occurs at a later stage in the process than the initial drying of the freshly harvested Sphagnum moss. Jokinen teaches drying of the freshly harvested Sphagnum moss but does not disclose a temperature range or amount of time. Chicago Tribune teaches the temperature range and drying time and also provides the rationale of providing conditions that would kill nematodes, most pathogenic bacteria, and mast plant viruses while also sparing other important microbial life.
Applicant argued that “the inorganic mineral particles disclosed in the document by Kwon represent clearly different material than the (organic) Sphagnum moss based particulate, according to the present invention.”
In response, Kwon teaches a top soil mixture which includes organic matter, to include peat moss, having a particle size of about 0.2 to 1.0 mm (Page 2, para 3 of Translation).
Applicant argued that “Kwon does not mention that the peat moss containing topsoil layer is heat- treated.”
In response, heat-treatment of Sphagnum moss is taught by Jokinen, as explained in the rejection above, and Kwon did not also need to teach heat treatment.
Applicant argued that “Virolainen does not disclose the particulars of moss processing; for example, in par. 0024 it is mentioned that for producing the plant substrate, the collected biomass material can be subjected to "milling, sieving, liming, fertilizing, and other similar operations" and “Virolainen gives no indication on heat-treatment of said moss biomass; neither it demonstrates any plant-disease suppressing activity in Sphagnum moss based plant substrates obtained by the method.”
In response, Virolainen teaches wherein moss biomass typically occurs at a depth of between 20-30 cm (Col. 4, para [0016]). Virolainen is not needed to teach the particulars of moss processing or heat treatment of moss. Jokinen in view of Chicago Tribune and Virolainen teach the limitations of claim 9, as claimed, and as explained further in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to the production of a moss growth substrate which shares similar method steps to those described in the current application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/DAVID J PARSLEY/               Primary Examiner, Art Unit 3643